        Case 3:20-mj-00162         Document 1-1        Filed 07/22/20      Page 1 of 10


                                                                   3:20-mj-00162



STATE OF OREGON
                                      ) ss:          AFFIDAVIT OF NATHAN MILLER
County of Multnomah

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Nathan Miller, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.       I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF), and have been since July 2014. My cunent assignment is to the Portland,

Oregon Field Office. My training includes twenty-seven (27) weeks of Criminal Investigator

and ATF Special Agent Basic Training at the Federal Law Enforcement Training Center in

Glynco, Georgia. As a Special Agent with ATF, part of my duties and responsibilities include

conducting criminal investigations for possible violations of federal :firearms, explosives, and

arson laws.

       2.      I submit this affidavit in support of a criminal complaint and anest wanant for

Joseph James Ybana. As set forth below, I have probable cause to believe that Ybana

committed or attempted to commit an arson of a federal building, namely the Mark 0. Hatfield

United States Courthouse, violation of 18 U.S. Code§ 844(f)(l).

       3.      The facts set forth in this affidavit are based on the following: my own personal

knowledge, knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers, interviews of witnesses, my review of

records related to this investigation, communication with others who have knowledge of the

events and circumstances described herein, and information gained through my training and

experience. Because this affidavit is submitted for the limited purpose of establishing probable


 Page 1-Affidavit of Nathan Miller
         Case 3:20-mj-00162          Document 1-1        Filed 07/22/20       Page 2 of 10




cause in support of the application for an arrest warrant, it does not set forth each fact that I or

others have learned during this investigation.

                                          Applicable Law

        4.     18 U.S.C. § 844(±)(1) makes it an offense to maliciously damage or destroy, or to

attempt to damage or destroy, any building or real or personal property owned, possessed, or

leased in whole or in part by the United States by means of fire or an explosive.

                                   Statement of Probable Cause

        5.      Since on or about May 26, 2020, protesters have gathered daily in Portland public

areas including Lownsdale Square, Chapman Square, and Terry Schrunk Plaza. The Justice

Center, which contains Portland Police Bureau's (PPB) Central Precinct and the Multnomah

County Detention Center (MCDC), the Mark 0. Hatfield United States Courthouse, and the

Edith Green-Wendell Wyatt Federal Building are directly across the street from those parks. The

United States of America owns the entire city block (Block #24) occupied by the Hatfield

Courthouse, as depicted below. Easements have been granted for the sidewalks surroundihg the

Hatfield Courthouse, but the property boundary extends,past the sidewalks and into the streets

surrounding the courthouse.

IIII

IIII

IIII

IIII

/Ill




 Page 2-Affidavit of Nathan Miller
        Case 3:20-mj-00162         Document 1-1                            Filed 07/22/20               Page 3 of 10




                                               A(Ol�tfftl{LSMI.. (lt!SCKIPTIIW
                                  MFJZa' 7Z'
                                          4t# .t4, 'PfJIOZlfHO"
                                                                                    ,,......,==,..__,
                                  :,r;r:;;:.,,r;t=,=,i�q�-��.....;.;.=..:.J
                                                    /,,i,s,ae. �­
                                               ��
                                                  ✓.llfMt!Jfll.;   /.!IH
                                                ��.3¢.Jt3,$'
                                                :,l!U#i/(),4               /h$'1'




       6.      Daily protests have regularly been followed by nightly criminal activity in the

form of vandalism, destruction of property, looting, arson, and assault. Most violent of these

impacting federal property occurred on May 28, 2020, when the Portland Field Office for the

Immigration and Customs Enforcement (ICE) was targeted by a Molotov 1 Cocktail. The

Hatfield Courthouse has experienced significant damage to the fa9ade and building fixtures

during the six weeks following that incident. Additionally, mounted building security cameras

and access control devices have been vandalized or stolen. Other federal properties in the area

routinely being vandalized include the historic Pioneer Federal Courthouse, the Gus Solomon



   1
     The Federal "Molotov" definition from 18 U.S. Code§ 232: An "explosive or incendiary
device" means ... (c) any incendiary bomb or grenade, fire bomb, or similar device, including any
device which (i) consists of or includes a breakable container including a flammable liquid or
compound, and a wick composed of any material which, when ignited, is capable of igniting
such flammable liquid or compound, and (ii) can be carried or thrown by one individual acting
alone.

 Page 3 - Affidavit of Nathan Miller
        Case 3:20-mj-00162          Document 1-1        Filed 07/22/20       Page 4 of 10




Courthouse, and the Edith Green Wendall Wyatt Federal Office Building. FPS law enforcement

officers, Deputy U.S. Marshals, and other federal law enforcement officers working to protect

the Hatfield Courthouse have been subjected to threats, aerial fireworks (including mortars), high

intensity lasers targeting officers' eyes, thrown rocks, bottles, and balloons filled with paint, and

vulgar language from demonstrators while preforming their duties.

       7.      On July 22, 2020, Ybarra attempted to throw a suspected Molotov Cocktail into

the Mark 0. Hatfield Courthouse. The western fa<;ade of the courthouse has been covered with

protective wooden siding as a result of widespread vandalism, which includes several shattered

windows and extensive graffiti. Unknown individuals removed part of the wooden barrier

(southern most window) affixed in front of the glass windows on the West Side of the courthouse

and broke the glass window behind the barrier, effectively creating an entry point into the

courthouse.

        8;     At approximately 0315 hours, two persons were seen on surveillance video

lighting the wick of a suspected Molotov Cocktail. The device in the video appeared to be a dark

glass bottle with a white wick extending from the top of it. One individual was wearing a black

sweatshirt, white athletic shorts with a dark stripe on each leg, and carrying a bag. This

individual was later arrested and identified as Ybarra. The other unknown individual was

wearing a light tee-shirt and dark pants (hereinafter S2). Ybarra moves some of the fencing that

was used to barricade the exposed opening to the courthouse. S2 lights the wick of the suspected

Molotov Cocktail and throws it at the aforementioned exposed opening to the courthouse. The

device does not break and appears to bounce off a gate and fall to the ground. Ybarra then picks

up the device and throws it again at the exposed opening. The wick of the device (still on fire) is


 Page 4 - Affidavit of Nathan Miller
        Case 3:20-mj-00162         Document 1-1        Filed 07/22/20      Page 5 of 10




seen falling loose from the device onto a ba1Ticade pile. The device does not function. Ybarra

then picks up the device, throws it over his shoulder, and it breaks on the ground.

IIII
!Ill
IIII
IIII
IIII
IIII
IIII
IIII
IIII
IIII




 Page 5-Affidavit of Nathan Miller
      Case 3:20-mj-00162     Document 1-1   Filed 07/22/20   Page 6 of 10




Page 6-Affidavit of Nathan Miller
        Case 3:20-mj-00162          Document 1-1        Filed 07/22/20       Page 7 of 10




        9.     Ybarra stays in view of the surveillance camera near the attempted arson. S2

departs to an unknown location. At approximately 0325 hours, members of United States

Marshalls Service (USMS) Special Operations Group (SOG) 2 arrested Ybarra placed him in

custody inside the courthouse.

        10.    At approximately 0359 hours, I was contacted by Homeland Security

Investigations (HSI) SAl 3, and advised of the attempted arson. I asked HSI SAl to collect any

evidence of the suspected device if safe to do so. I arrived at the courthouse at appt;oximately

0445 hours and met with HSI SAL HIS SAl provided me with evidence of two possible

devices. The first was a green glass Remy Martin bottle and the second was a brown Kombucha

bottle. I separated the bottles and sealed them in paint cans. HIS SAl and I subsequently

reviewed the aforementioned surv�illance footage.

        11.    At approximately 0553 hours, HSI SAl and I interviewed Ybarra in a USMS

holding cell at the courthouse. I read Ybarra his rights per Miranda card. When asked if he

understood his rights, Ybarra replied, "yeah." I told Ybarra he the interview was being recorded

and placed the recorder on the counter between us. Ybarra was wearing the same clothes seen in

the video minus a black sweatshirt that was with his property seized by USMS.

        12.     I stated I reviewed the surveillance video, which depicted Ybarra attempt to

throw the suspected Molotov Cocktail at the courthouse. Ybarra confirmed that he was the

person pictured in the video surveillance holding the Molotov Cocktail. I told Ybarra he was


   2
      Identification of arrest team members of the USMS SOG team is known to me. For security
reasons their names will not be included in this affidavit, but are readily available for the court if
needed.
    3
      Identification of the HSI Special Agent is known to me. For security reasons his/her name
will not be included in this affidavit, but is readily available for the court if needed.

 Page 7 - Affidavit of Nathan Miller
        Case 3:20-mj-00162          Document 1-1        Filed 07/22/20      Page 8 of 10




looking at serious charges for attempted arson ofa Federal building, possession ofa destructive

device, and use ofa destructive device in furtherance ofthe attempted arson. I told Ybarra ifhe

were to be charged with all ofthe possible offenses, he would be looking at a mandatory prison

sentence.

        13.    I told Ybarra he could continue to talk to me or choose not to. I stated I was

interested in information on other fires and the identification of S2. Ybarra stated it was his first

time out in downtown Portland, Oregon and he was there to tum himselfin on an outstanding

warrant. Ybarra said he arrived downtown at approximately 1900 hours the night prior.         I

stated the video depicted S2 throwing the same device. Ybarra stated, yeah it didn't work.        I

told Ybarra I wanted to know what was going through his mind ifhe had only been downtown

one night and committed such a serious offense. I asked Ybarra ifhe was drinking or smoking

anything. Ybarra stated no.     Ybarra said he was there and thought it was cool.

        14.    I showed Ybarra the bottles collected at the scene and Ybarra identified the green

Remy Martin bottle as the one he threw. Ybarra said the bottle was not really filled up with

liquid, but probably had alcohol. Ybarra said the bottle had towel or something lit on top.

Ybarra said the brown bottle was not involved. Ybarra said some kid came up to him and

handed him the bottle. Ybarra then imitated throwing the bottle. Ybarra said it didn't work so

he just thought "that's life" and threw the bottle backwards. Ybarra identified S2 as the person

in the surveillance video who gave him the device. Ybarra described him as a young Hispanic

male.

        15.    Ybarra stated he was homeless and lived in a tent in SE Portland. Ybarra said he

did not have a cell phone number.


 Page 8-Affidavit of Nathan Miller
        Case 3:20-mj-00162         Document 1-1       Filed 07/22/20      Page 9 of 10




        16.    I told Ybarra I would call the Assistant United States Attorney assigned to the

case because they were the ones that made charging decisions. I told Ybarra I would return and

let him know what the decision was so he knew what he was facing. I thanked Ybarra for talking

with me and said that while he did not appear to be a hardened criminal, he got himself mixed up

in a serious offense and everyone has to answer for his or her actions. Ybarra stated "yeah."

The interview concluded at approximately 0604 hours.

        17.    HIS SA 1 and I reviewed the surveillance video and observed where the wick of

the suspected Molotov Cocktail landed in the debris pile. We went to the area of the attempted

arson and recovered the wick used in the suspected Molotov Cocktail.

                                           Conclusion

        18.    Based on the foregoing, I have probable cause to believe that Joseph James

Ybarra attempted to maliciously damage by means of fire the wood-covered fa9ade and the

interior of the Hatfield Courthouse, by means of fire caused by the use of a Molotov Cocktail, a

building wholly owned and used by the United States, in violation of 18 U.S.C § 844(f)(l). I

therefore request that the Court issue a criminal complaint and arrest warrant charging Ybarra

with that offense.

IIII
/Ill

IIII
IIII
IIII




 Page 9 - Affidavit of Nathan Miller
        Case 3:20-mj-00162         Document 1-1       Filed 07/22/20      Page 10 of 10




       19.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Parakram

Singh. AUSA Singh informed me that in his opinion, the affidavit is legally and factually

sufficient to establish probable cause to support the issuance of the requested criminal complaint

and arrest warrant.

                                                     (By telephone)    �
                                                     Nathan Miller   v'
                                                                             -


                                                     ATF Special Agent


       Sworn to by telephone or.other reliable means in accordance with Fed. R. Crim. P. 4.1 at




                                                     Unite4Jates Magistrate Judge




 Page 10 - Affidavit of Nathan Miller
